MEMORANDUM **
Robert C. Hart appeals pro se the district court’s order dismissing his action alleging that Clark County Treasurer, Laura B. Fitzpatrick, violated his constitutional rights by attempting to collect taxes on his real property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction, Jerron West, Inc. v. Cal. State Bd. of Equalization, 129 F.3d 1334, 1337 (9th Cir.1997), and we affirm.
The district court properly held that it lacked jurisdiction over Hart’s action because he already attempted, unsuccessfully, to obtain a state court judgment against appellee over the same property at issue in the instant action. See 28 U.S.C. § 1341 (“The district courts shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a plain, speedy and efficient remedy may be had in the courts of such State.”); Patel v. City of San Bernardino, 310 F.3d 1138, 1140 (9th Cir.2002) (prohibiting declaratory and injunctive relief in federal court where taxpayer has adequate state court remedy and proscribing claims for damages).
Hart’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.